Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
Analysis
Claim 1: Ineligible.
The claim recites a series of acts. The claim is directed to a process, which is a statutory category of invention (Step 1: YES).

The claim is analyzed to determine whether it is directed to a judicial exception. The claim recites the steps of inputting data associated with a user of the financial service into a behavioral classification model that was trained with test data associated with a plurality of behavioral principles and a plurality of select users of the financial service; running the behavioral classification model for each one of the plurality of behavioral principles to generate a plurality behavior-based nudge probabilities, each behavior-based nudge probability corresponding to a probability that the user may use a respective one of a plurality of nudge interactions in response to a nudge based on a respective one of the plurality of behavioral principles; generating a personalized nudge for the user based on one or more of the behavior-based nudge probabilities; and outputting the personalized nudge to the user. These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via manual human activity, but for the recitation of generic computer components and training model. That is, other than reciting “computing device,” nothing in the claim precludes the limitations from practically being performed by manually by humans using pen and paper. For example, but for the “computing device,” and training model components, the claim encompasses the user manually retrieving data, analyzing the data and generating results based on the analysis. Also, these steps could be performed as a mental process (that is, “observation, evaluation, judgment, opinion”). Therefore, these limitations fall under fundamental business practices of the “certain methods of organizing human activity” group and/or “observation, evaluation, judgment, or opinion” of the “mental processes” group (Step 2A1-Yes).

Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of a computing device (“processor”). The processor in the step is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Furthermore, the training a model is generic data processing.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional elements in the claim amounts to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.

Claim 10 recites a corresponding system claim equivalent of claim 1. This claim is similarly rejected under the same rationale as claim 1, supra. 

Claims 2-6, 9, 11-15 and 18 recite determining whether the user interacted with the personalized nudge; and using the determined user interaction with the personalized nudge to re-train the behavioral classification model; wherein said step of determining whether the user interacted with the personalized nudge to said step of using the determined user interaction with the personalized nudge to re-train the behavioral classification model are performed at a predetermined periodic rate; wherein said personalized nudge comprises a message and said method further comprises determining whether the user interacted with the personalized nudge by determining whether the user opened the message; wherein said personalized nudge comprises a selectable link and said method further comprises determining whether the user interacted with the personalized nudge by determining whether the user selected the selectable link; determining whether the user interacted with the personalized nudge by determining whether the user initiated a service provided by the financial service; conducting a behavioral test by sending a message comprising a test nudge to each of the select users; inputting test results of the behavioral test; and 17EAST\173835132.1Attorney Docket No. 327696-000425creating the test data based on the input test results and the data associated with the select users.      
These limitations are also part of the abstract idea identified in claim 1, and are similarly rejected under the same rationale as claim 1, supra. Claims are patent ineligible.

Claims 7-8 and 16-17 recite generating an evaluation matrix comprising the plurality of behavior-based nudge probabilities from the model, the evaluation matrix comprises a plurality of rows associated with the plurality of behavioral principles and a plurality of columns associated with the plurality of nudge interactions, and intersections of the rows and columns comprise a respective behavior-based nudge probability; and generating a personalized nudge for the user based on one or more of the behavior-based nudge probabilities within the evaluation matrix; wherein generating the personalized nudge for the user based on one or more of the behavior-based nudge probabilities within the evaluation matrix comprises: selecting at least one behavioral principle having a highest behavior-based nudge probability; and generating at least one feature of the personalized nudge using text corresponding to the selected at least one behavioral principle.  
These limitations are also part of the abstract idea identified in claim 1, and are similarly rejected under the same rationale as claim 1, supra. Claims are patent ineligible.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hentschel et al. (USPAP 2016/0307161) discloses customization of nudges based on different user clusters or personas including spontaneous intuitive persona with characteristics such as being motivated by speed, easy decision making, trust or instinct (0063-0065).

Ingram et al. (USPAP 2017/0208021) discloses a message management system that sends customized nudge messages to help a user achieve wellness objectives (0009, 0024).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLABODE AKINTOLA whose telephone number is (571)272-3629. The examiner can normally be reached Mon-Fri 8:30a-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691